                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DAVID CLIETT,                                :
                      Plaintiff,             :
                                             :               Civil Action
                      v.                     :
                                             :               No. 17-4600
CORRECTIONAL OFFICER HUGHES,                 :
et al.,                                      :
               Defendants.                   :



                                             ORDER

       This 16th day of March, 2020, it is hereby ORDERED that Defendant’s Motion for

Summary Judgement (ECF No. 21) is GRANTED. Judgment is entered in favor of Defendants

and against Plaintiff. The Clerk is requested to mark this case closed.



                                                           /s/ Gerald Austin McHugh
                                                     United States District Judge
